Exhibit 10.4

ENTEROMEDICS INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered on August 5, 2008
(“Agreement Date”) between EnteroMedics Inc. (the “Company”), a Delaware
corporation with its principal place of business at 2800 Patton Road, St. Paul,
Minnesota 55113, and Katherine Tweden (“Employee”), a Minnesota resident, whose
address is 1175 Ashley Lane, Mahtomedi, Minnesota 55115, for the purpose of
setting forth the terms and conditions of Employee’s employment by the Company.

RECITALS

WHEREAS, Employee is currently employed by the Company as its Vice President of
Research;

WHEREAS, the Company desires to have the continued benefit of Employee’s
employment in such capacity, and Employee desires to continue to serve in such
capacity, pursuant to the terms and conditions set forth in this Agreement; and

WHEREAS, Employee understands that such continued employment is expressly
conditioned on execution of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of Employee’s continued employment with the
Company and the facts recited above, the mutual covenants set forth below and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and Employee agree as follows:

ARTICLE I: EMPLOYMENT, TERM, AND DUTIES

1.1 Employment. The Company hereby employs Employee as Vice President of
Research, and Employee accepts such employment and agrees to perform services
for the Company pursuant to the terms and conditions set forth in this
Agreement.

1.2 Term. The term (the “Term”) of this Agreement shall commence on the
Agreement Date and, unless earlier terminated in accordance with Article III of
this Agreement, shall terminate one year from the Agreement Date; provided,
however, the Term of this Agreement shall automatically renew for successive one
year terms thereafter unless at least ninety (90) days before the expiration of
the initial Term or any additional Term, either party provides written notice to
the other of its or his desire to terminate this Agreement.

1.3 Position and Duties.

1.3.1 Service with the Company. During the Term, Employee agrees to serve as
Vice President of Research, and to perform such duties and responsibilities as
Employee’s then immediate supervisor shall assign to Employee from time to time.



--------------------------------------------------------------------------------

1.3.2 Performance of Duties. Employee agrees to serve the Company faithfully and
to the best of Employee’s ability and to devote Employee’s full time, attention
and efforts to the business and affairs of the Company during the term of
Employee’s employment. Employee hereby confirms that Employee is under no
contractual commitments inconsistent with Employee’s obligations set forth in
this Agreement and that, during the term of this Agreement, Employee will not
render or perform any services for any other corporation, firm, entity or person
which are inconsistent with the provisions of this Agreement or which would
otherwise impair Employee’s ability to perform Employee’s duties hereunder.

ARTICLE II. COMPENSATION, BENEFITS AND EXPENSES

2.1 Base Salary. Subject to the provisions of Article III of this Agreement,
during the Term, the Company shall pay Employee a base salary not less than
$218,000 per year or such higher annual rate as may from time to time be
approved by the Compensation Committee (the “Compensation Committee”) of the
Board of Directors of the Company (the “Base Salary”). Such Base Salary shall be
paid in substantially equal regular periodic payments, less deductions and
withholdings, in accordance with the Company’s regular payroll procedures,
policies and practices, as such may be modified from time to time. The Base
Salary shall be reviewed by the Compensation Committee annually for potential
adjustment on the basis of performance and Employee shall be eligible, at the
Compensation Committee’s sole discretion, for annual salary increases consistent
with the Company’s procedures, policies and practices. If Employee’s Base Salary
is modified from time to time during the Term, the modified amount shall become
the Base Salary for the remainder of the Term and any extensions of the Term and
for as long thereafter as required pursuant to Article III as applicable,
subject to any subsequent modifications.

2.2 Incentive Compensation. In addition to Base Salary, during the Term the
Company shall make Employee eligible for such cash and equity awards pursuant to
the Company’s Management Incentive Compensation Plan, if any, as may be
applicable and adopted by the Company. Payment of incentive compensation will be
subject to Employee achieving certain objectives set annually by the CEO and the
Compensation Committee, with the target amount of any cash incentive
compensation for any calendar year to be approved by the Compensation Committee,
which target shall not be less than 24% of Employee’s Base Salary in effect from
time to time; provided, the actual cash incentive compensation that is awarded,
if any, will be less than such target amount if the applicable objectives are
not fully achieved. The Compensation Committee will meet and review the
objectives applicable to Employee for the upcoming calendar year prior to
March 31st of each year.

2.3 Participation in Benefits. During the Term, Employee shall be entitled to
participate in the employee benefits offered generally by the Company to its
employees, to the extent that Employee’s position, tenure, salary, health and
other qualifications make Employee eligible to participate. Without limiting the
foregoing, Employee shall be eligible to participate in any pension plan, or
group life, health or accident insurance or any such other plan or policy that
may presently be in effect or that may hereafter be adopted by the Company for
the benefit of its employees and corporate officers generally. Employee is
eligible to receive five (5) weeks of Paid Time Off (“PTO”) on an annual basis
subject to the Company’s PTO policy. PTO includes all forms of personal leave
including vacation and sick leave. Employee’s participation in such

 

2



--------------------------------------------------------------------------------

benefits shall be subject to the terms of the applicable plans, as the same may
be amended from time to time. The Company does not guarantee the adoption or
continuance of any particular employee benefit during Employee’s employment, and
nothing in this Agreement is intended to, or shall in any way restrict the right
of the Company, to amend, modify or terminate any of its benefits during the
Term of this Agreement.

ARTICLE III: TERMINATION AND COMPENSATION FOLLOWING TERMINATION

3.1 Termination. Subject to the respective continuing obligations of the parties
under this Agreement, this Agreement and Employee’s employment hereunder may be
terminated prior to the end of the Term (the “Separation Date”) under the
following circumstances:

3.1.1 Termination by Mutual Agreement. This Agreement may be terminated by
mutual written agreement of the parties at any time, in which case the parties
may specify a Separation Date.

3.1.2 Termination by Employee’s Death. This Agreement shall terminate
automatically in the event of Employee’s death, in which case the date of death
shall constitute the Separation Date.

3.1.3 Termination by Employee’s Disability. If Employee becomes Disabled, the
Separation Date shall be the effective date of his resignation or his discharge
by the Company because of the Disability, whichever occurs first. For purposes
of this Agreement, “Disabled” or “Disability” means the incapacity or inability
of Employee due to a physical or mental condition, whether due to accident,
sickness or otherwise, to perform the essential functions of Employee’s position
under this Agreement, with or without reasonable accommodation (provided that no
accommodation that imposes undue hardship on the Company will be required) for
an aggregate of ninety (90) days during any period of one hundred eighty
(180) consecutive days, or such longer period as may be required under
applicable law.

3.1.4 Termination by the Company For Cause. The Company may terminate this
Agreement and Employee’s employment for Cause at any time after providing
written notice to Employee. For purposes of this Agreement, “Cause” means:
(a) failure to perform or breach of Employee’s duties to the Company or breach
of this Agreement; (b) conviction of any felony or any crime involving fraud,
dishonesty, or moral turpitude; (c) participation in any fraud against or
affecting the Company or any subsidiary, affiliate, customer, supplier, client,
agent, or employee thereof; or (d) any other act Company determines constitutes
misconduct detrimental to the Company including, but not limited to, unethical
practices, dishonesty, disloyalty, or any other acts harmful to the Company
(including failure or refusal to comply with reasonable written policies,
standards and regulations established by the Company from time to time which
failure, if curable in the discretion of the Company’s Board of Directors, is
not cured to the reasonable satisfaction of the Company’s Board of Directors
during the ten (10) day period following written notice of such failure from the
Company); provided, however that a for Cause termination pursuant to clause (a),
if susceptible of cure, shall not become effective unless Employee fails to cure
such failure to perform or breach within fifteen (15) days after his receipt of
written notice from the Company, such notice to describe such failure to perform
or breach and identify what reasonable actions shall be required to cure such
failure to perform or breach

 

3



--------------------------------------------------------------------------------

3.1.5 Termination by Employee without Good Reason. Employee may voluntarily
terminate Employee’s employment under this Agreement at any time for any reason
or no reason with thirty (30) days written notice.

3.1.6 Termination by the Company without Cause. The Company may terminate
Employee’s employment under this Agreement at any time prior to the expiration
of the Term for any reason, and without notice, including, without limitation,
following a “Change in Control” as defined in Employee’s Incentive Stock Option
Agreement or Non-Qualified Stock Option Agreement, if any, as the case may be.

3.1.7 Termination by Employee For Good Reason. Employee may terminate Employee’s
employment pursuant to this Agreement for Good Reason; provided, however, that
any resignation by Employee for Good Reason shall not be effective unless and
until the following two conditions have been satisfied: (a) he has notified the
Company in writing of the facts that he believes constitute Good Reason, within
90 days after such facts first become known to him; and (b) the Company fails to
cure such Good Reason within 30 days after its receipt of that notice. If the
Company timely cures such Good Reason, or it is determined that the reason for
the Employee’s resignation was not a Good Reason, he shall be deemed not to have
resigned unless he elects to resign under Section 3.1.5. For purposes of this
Agreement, “Good Reason” means: at any time, (i) the assignment by the Company
to Employee of employment duties, functions or responsibilities that are
significantly different from, and result in a substantial diminution of,
Employee’s duties, functions or responsibilities; or (ii) a requirement that
Employee be based at any office or location more than 25 miles from Employee’s
primary work location prior to the date of this Agreement without Employee’s
written consent.

3.2 Compensation Following Termination Prior to End of the Term. In the event
that Employee’s employment pursuant to this Agreement is terminated prior to the
end of the Term, Employee shall be entitled to the following compensation and
benefits upon such termination:

3.2.1 Payment of Base of Salary. If Employee’s employment is terminated pursuant
to any subsection of Section 3.1 of this Agreement, the Company shall, within 14
calendar days following the Separation Date, pay to Employee, Employee’s
surviving spouse (or, if none, Employee’s estate), as the case may be, any
amounts due to Employee for Base Salary through the Separation Date.

In the event of a termination pursuant to Section 3.1.5 (by Employee without
Good Reason), upon receiving Employee’s notice, the Company shall have the
option, at its discretion (a) to continue to engage Employee’s services through
the 30 day notice period until the Separation Date, or (b) terminate the use of
Employee’s services during the 30 day notice period prior to the Separation Date
but treat Employee as if he were providing services through the 30 day notice
period until the Separation Date for purposes of determining Employee’s
compensation due him pursuant to this Section 3.2.1.

 

4



--------------------------------------------------------------------------------

3.2.2 Payment of Incentive Compensation. In the event that Employee’s employment
is terminated prior to the expiration of the Term pursuant to Sections 3.1.1;
3.1.2; 3.1.3; 3.1.6; or 3.1.7 of this Agreement, the Company shall, within 14
calendar days following the Separation Date, also pay to Employee or Employee’s
serving spouse (or, if none, Employee’s estate) as the case may be, amounts to
which Employee is entitled as of the Separation Date, as a pro rata portion of
any unpaid cash incentive compensation determined under Section 2.2 for the
calendar year in which the Separation Date occurs. That pro rated cash incentive
compensation shall be based on the achievement of Employee’s objectives (also
pro rated, to the extent possible) during the portion of the year before the
Separation Date; and the pro rated amount shall be based on the number of days
in that portion, as compared with the entire year.

3.2.3 Payment of Severance for Termination by the Company without Cause or by
Employee for Good Reason. In the event that Employee’s employment is terminated
prior to the expiration of the Term pursuant to subsection 3.1.6 (by the Company
Without Cause) or 3.1.7 (by Employee for Good Reason) and provided (a) Employee
continues to comply with the provisions of Article V and VI below, and
(b) Employee has executed and delivered to the Company a written release in
substantially the same form attached hereto as Exhibit A and the rescission
periods specified therein have expired, the Company shall, subject to any
payment delay required by Section 3.2.5, continue to pay, as severance pay,
Employee’s Base Salary at the rate in effect on the Separation Date, for a
period of 6 months following the Separation Date. Such payments will be at usual
and customary pay intervals of the Company and will be subject to all
appropriate deductions and withholdings.

Additionally, pursuant to the terms and conditions set forth in Employee’s
applicable Stock Option Agreements with the Company, the Company agrees that,
notwithstanding anything to the contrary set forth in such Stock Option
Agreements or Company’s 2003 Stock Incentive Plan, as may be amended from time
to time, during the five-year period following the Separation Date, Employee
shall be permitted to exercise immediately all Options granted to Employee that
have vested as of the Separation Date and those Options that would have vested
within one year of the Separation Date had Employee’s employment with the
Company not terminated. The parties hereto agree and acknowledge that, with
respect to any Options previously granted to Employee that were intended by the
parties to be treated as “incentive stock options” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended, such Options, to
the extent they may be exercised by Employee more than 90 days following the
Separation Date shall be treated as non-qualified Options, notwithstanding any
provision in Employee’s Stock Option Agreements to the contrary.

In the event that a Change in Control occurs, and Employee is not terminated,
the vesting schedule of Options held by Employee shall accelerate such that on
the date the Change of Control is completed 50% of any unvested shares under the
Options of Employee shall immediately vest and shall be exercisable during the
five-year period (but not after the end of each Option’s original term)
following the Separation Date notwithstanding anything to the contrary set forth
in Employee’s applicable Stock Option Agreements with the Company or Company’s
Stock Incentive Plan; provided, however, that if, in connection with the
consummation of the transaction resulting in the Change in Control, Employee
receives a cash payment with respect to each Option equal to the difference or
“spread” between (i) the per share amount paid to holders of the Company’s
Common Stock in such transaction and (ii) the per share exercise price under the
applicable option agreement, his Options shall be cancelled upon the
consummation of the Change in Control in exchange for such cash payment.

 

5



--------------------------------------------------------------------------------

In the event that a Change in Control occurs, and Employee is terminated, the
vesting schedule of Options held by Employee shall accelerate such that on the
date the Change of Control is completed 100% of any unvested shares under the
Options of Employee shall immediately vest and shall be exercisable during the
five-year period following the Separation Date notwithstanding anything to the
contrary set forth in Employee’s applicable Stock Option Agreements with the
Company or the Company’s Stock Incentive Plan; provided, however, that if, in
connection with the consummation of the transaction resulting in the Change in
Control, Employee receives a cash payment with respect to each Option equal to
the difference or “spread” between (i) the per share amount paid to holders of
the Company’s Common Stock in such transaction and (ii) the per share exercise
price under the applicable Stock Option Agreement, his Options shall be
cancelled upon the consummation of the Change in Control in exchange for such
cash payment.

3.2.4 General Provision Regarding Treatment of Options. Except as otherwise
specified in Sections 3.2.3 of this Agreement, the terms of the Company’s 2003
Stock Incentive Plan, as amended from time to time, and Employee’s Stock Option
Agreements, as applicable, shall govern the treatment of Employee’s Stock
Options, if any, following the Separation Date.

3.2.5 Potential Delay of Severance Payments. If, as of the Separation Date,
(a) the Company’s common stock is publicly traded (as determined under
Section 409A) of the Internal Revenue Code of 1986 (“Code Section 409A)”),
(b) Employee is a “specified employee” (as determined under Code Section 409A),
and (c) any portion of the severance pay due Employee under Section 3.2.3 would
exceed the sum of the applicable limited separation pay exclusions as determined
pursuant to Code Section 409A, then payment of the excess amount shall be
delayed until the first regular payroll date of the Company following the six
month anniversary of Employee’s Separation Date (or the date of his death, if
earlier than that anniversary), and shall include a lump sum equal to the
aggregate amounts that Employee would have received had payment of this excess
amount commenced as provided in Section 3.2.3 after the Separation Date. If
Employee continues to perform any services for the Company (as an employee or
otherwise) after the Separation Date, such six month period shall be measured
from the date of Employee’s “separation from service” as defined pursuant to
Code Section 409A.

3.3 Benefits Following Termination Prior to the End of the Term. In the event
that Employee’s employment is terminated pursuant to Sections 3.1.2; 3.1.3;
3.1.6; or 3.1.7 of this Agreement, Employee and his spouse and any eligible
dependents (to the extent such coverage was in effect for any of those
individuals immediately before the Separation Date) shall, at no cost to
Employee (except for any share of the cost for benefits of his spouse and
eligible dependents that Employee was required to pay immediately before the
Separation Date), be entitled to continuing coverage under the Company-provided
medical, dental, and life insurance programs for a period of 6 months following
the Separation Date irrespective of any then pre-existing health conditions of
Employee or his spouse or eligible dependents; provided, that the Company may
discontinue such coverage if it does not receive timely payment of Employee’s
share of the cost due after the Separation Date; and provided further that if
this Agreement is terminated as a result of Employee’s death, Employee’s then
current spouse shall be entitled to

 

6



--------------------------------------------------------------------------------

continue to participate in the Company-provided medical and dental insurance
programs for one year after Employee’s death irrespective of any then
pre-existing health conditions, unless, in each case, such continued
participation is prohibited by any applicable laws or would otherwise jeopardize
the tax qualified status of any such programs. If any such continuing
participation is prohibited by applicable law or would otherwise jeopardize the
tax qualified status of any medical, dental, or life insurance plan and as a
result the Company terminates coverage, it shall promptly reimburse Employee (or
Employee’s spouse and eligible dependents, as the case may be) for the cost of
obtaining comparable third party coverage irrespective of any then preexisting
health conditions of any of them who was covered immediately before the
Separation Date. Any period of continuing coverage under this Section 3.3 shall
run at the same time as the applicable continuing coverage required to be
offered to Employee, his spouse or eligible dependents under applicable laws;
and each of them who has a right to continuing coverage under any such law shall
be deemed to have timely elected continuing coverage under such law, to the
extent that the Company is required to provide continuing coverage under this
paragraph.

Except as otherwise provided in this Section 3.3, the benefits to which Employee
(or, as applicable, Employee’s spouse, eligible dependents or estate) may be
entitled upon termination pursuant to the plans and policies of the Company
specified Article II of this Agreement shall be determined and paid in
accordance with such plans, policies and applicable laws.

3.4 Compensation following Termination at expiration of Term. In the event that
Employee’s employment terminates at the expiration of the Term in accordance
with Section 1.2 hereof, Employee shall not be entitled to any severance pay;
provided, that the Company shall pay any amounts due to Employee for Base Salary
through the end of the Term.

3.5 Surrender of Records and Property. Upon termination of Employee’s employment
with the Company, Employee shall deliver promptly to the Company all
Confidential Information as defined in Section 4.1 and all the Company property
including, but not necessarily limited to records, manuals, books, blank forms,
documents, letters, memoranda, business plans, minutes, notes, notebooks,
reports, computer disks, computer software, computer programs (including source
code, object code, on-line files, documentation, testing materials and plans and
reports), computer print-outs, member or customer lists, credit cards, keys,
identification, products, access cards, designs, drawings, sketches, devices,
specifications, formulae, data, tables or calculations or copies thereof, and
all other tangible or intangible property relating in any way to the business of
the Company that are the property of the Company or any subsidiary or affiliate,
if any, or which relate in any way to the business, products, practices or
techniques of the Company or any subsidiary or affiliate.

ARTICLE IV. CONFIDENTIAL INFORMATION

4.1 Definition. For purposes of this Agreement, “Confidential Information” means
any non-public information that relates to the actual or anticipated business,
research or development of the Company, or to the Company’s technical data,
trade secrets or know-how, including, but not limited to, research, product
plans or other information regarding the Company’s products or services and
markets therefor, customer lists and customers (including, but not limited to,
customers of the Company on which Employee called or with which Employee may
become acquainted during the term of my employment), software, developments,
inventions, processes,

 

7



--------------------------------------------------------------------------------

formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances and other business information, together with
any other confidential or proprietary data and information which Employee
encounters during employment, all of which are held, possessed and/or owned by
the Company and all of which are continually used in the operations and business
of Company. Confidential Information does not include information which is or
becomes generally known within the Company’s industry through no wrongful act or
omission by Employee or others; provided, however, that the compilation,
manipulation or other exploitation of generally known information may constitute
Confidential Information. Additionally, the term “Confidential Information”
shall mean any confidential information as that term is defined in any agreement
the Company may have with its customers or other third parties from time to
time.

4.2 Nondisclosure. During the Term of this Agreement or at any time thereafter,
Employee agrees to hold in the strictest confidence and not to disclose
Confidential information to any other third party or company, other than in
connection with Employee’s employment with the Company, or use such information,
directly or indirectly, for any purpose whatsoever, without the prior written
consent of the Company.

ARTICLE V. INVENTIONS

5.1 Disclosure and Assignment of Inventions and Other Works. During the term of
this Agreement and for one year following the Separation Date, Employee shall
promptly disclose to the Company in writing all Inventions and any writings,
drawings, diagrams, charts, tables, databases, software (in object or source
code and recorded on any medium), and any other works of authorship, whether or
not such are copyrightable (“Works of Authorship”) that are conceived, made,
discovered, written or created by Employee alone or jointly with any person,
group or entity, whether during the normal hours of his employment at the
Company or on Employee’s own time. Employee acknowledges that all drawings,
memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, maps and all other writings or materials of
any type embodying information, ideas, concepts, improvements, discoveries
relating to any Inventions shall be the sole and exclusive property of the
Company. Employee further acknowledges that all original works of authorship
which are made by Employee (solely or jointly with others) within the scope of
and during the period of Employee’s employment with the Company and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act. Employee hereby assigns all rights to all such
information, ideas, concepts, improvements, discoveries, Inventions and Works of
Authorship to the Company, and any United States or foreign applications for
patents, inventor’s certificates or other industrial rights that may be filed in
respect thereof, including divisions, continuations, continuations-in-part,
reissues and/or extensions thereof, and applications for registration of such
names and service marks, and acknowledges that the same are and shall be the
sole and exclusive property of Company. Employee shall give the Company all the
assistance it reasonably requires for the Company to perfect, protect, and use
its rights to such Inventions and Works of Authorship. Employee shall sign all
such documents, take all such actions and supply all such information that the
Company considers necessary or desirable to transfer or record the transfer of
the Company’s entire right, title and interest in such Inventions and Works of
Authorship and to enable Company to obtain exclusive patent, copyright, or other
legal protection for Inventions and Works of Authorship anywhere in the world,
provided the Company shall bear all reasonable expenses of Employee in rendering
such cooperation.

 

8



--------------------------------------------------------------------------------

For purposes of this Agreement, “Invention” means any idea, design, discovery,
idea, trademark, trade secret, invention, software, technique, modification,
process, development, design, know-how, data, formula, improvement or similar
items, whether or not reduced to writing or stored electronically or otherwise,
whether patentable or unpatentable and whether or not protectable by patent,
trademark, copyright or other intellectual property law, which is created,
conceived or developed by Employee or under Employee’s direction, whether solely
or with others, during or after his employment by Company, that relates in any
way to, or is useful in any manner in, the business now or then conducted or
proposed to be conducted by Company or which is based upon or otherwise derives
from or makes use of the Company’s equipment, supplies, facilities or
Confidential Information.

5.2 Notice and Acknowledgement. In accordance with Minnesota Statute § 181.78,
the foregoing Section 5.1 does not require Employee to assign or offer to assign
to the Company any of Employee’s rights in an Invention that Employee developed
entirely on Employee’s own time without using the Company’s equipment, supplies,
facilities or trade secret information, and (1) that does not relate directly to
the Company’s business or to the Company’s actual or demonstrably anticipated
research or development, or (2) that does not result from any work performed by
Employee for the Company. For the purposes of this Section, the “Company’s
business” shall be defined as development pertaining to implantable medical
devices to treat obesity or devices to apply signals to a vagus nerve to treat a
gastrointestinal disorder (e.g., obesity, pancreatitis or irritable bowel
syndrome).

To the extent a provision in this Agreement purports to require Employee to
assign Inventions otherwise excluded by this paragraph, the provision is against
the public policy of the State of Minnesota and is unenforceable. By signing
this Agreement, Employee acknowledges receipt of the notification required by
Minnesota Statute § 181.78.

ARTICLE VI. NONCOMPETITION AND NONSOLICITATION

6.1 Agreement Not to Compete. During the Term of Employee’s employment by the
Company, and for a period of 12 consecutive months from the date of termination
of such employment for whatever reason (whether occasioned by Employee or the
Company), Employee shall not, directly or indirectly, in any place in the world,
render services to any conflicting organization, or engage in competition with
the Company, in any manner or capacity, nor direct any other individual or
business enterprise to engage in competition with the Company in any manner or
capacity, (e.g., as an advisor, principal, agent, partner, officer, director,
stockholder of more than 1% of the outstanding shares of the capital stock of a
publicly traded company, employee, member of any association or limited
liability company or otherwise) on any products competitive with the Company’s
existing products, any products competitive with the Company’s announced
products or any products competitive with the Company’s pending products that
have not yet been announced but which Employee has, or should have, actual or
constructive knowledge. For the purposes of this Section, “conflicting
organization” shall be defined as any person, corporation or entity that
competes with, or is preparing to compete with, any product, process or service,
in existence or under development, of the Company pertaining to implantable
medical devices to treat obesity or devices to apply signals to a vagus nerve to
treat a gastrointestinal disorder (e.g., obesity, pancreatitis or irritable
bowel syndrome).

 

9



--------------------------------------------------------------------------------

6.2 Agreement Not to Solicit. Employee hereby acknowledges that the Company’s
customers constitute vital and valuable aspects of its business on a worldwide
basis. In recognition of that fact, for a period of one (1) year following the
termination of this Agreement for any reason whatsoever, Employee shall not
solicit, or assist anyone else in the solicitation of, any of the Company’s
then-current customers to terminate their respective relationships with the
Company and to become customers of any enterprise with which Employee may then
be associated, affiliated or connected.

6.3 Agreement Not to Recruit. Employee hereby acknowledges that the Company’s
employees, consultants and other contractors constitute vital and valuable
aspects of its business and missions on a worldwide basis. In recognition of
that fact, for a period of one (1) year following the termination of this
Agreement for any reason whatsoever, Employee shall not solicit, or assist
anyone else in the solicitation of, any of the Company’s then-current employees,
consultants or other contractors to terminate their respective relationships
with the Company and to become employees, consultants or contractors by any
enterprise with which Employee may then be associated, affiliated or connected.

ARTICLE VII: MISCELLANEOUS PROVISIONS

7.1 Company Remedies. Employee acknowledges and agrees that the restrictions and
agreements contained in this Agreement are reasonable and necessary to protect
the legitimate interests of the Company, that the services to be rendered by
Employee are of a special, unique and extraordinary character, that it would be
difficult to replace such services and that any violation of Articles IV, V or
VI of this Agreement would be highly injurious to the Company, that Employee’s
violation of any of Articles IV, V or VI of this Agreement would cause the
Company irreparable harm that would not be adequately compensated by monetary
damages and that the remedy at law for any breach of any of the provisions of
Articles IV, V and VI will be inadequate. Accordingly, Employee specifically
agrees that the Company shall be entitled, in addition to any remedy at law, to
preliminary and permanent injunctive relief and specific performance for any
actual or threatened violation of this Agreement and to enforce the provisions
of Articles IV, V and VI of this Agreement.

7.2 Assignment. This Agreement shall not be assignable, in whole or in part, by
Employee without the written consent of the Company and any purported or
attempted assignment or transfer of this Agreement or any of Employee’s duties,
responsibilities or obligations hereunder shall be void. This Agreement is
binding upon Employee, Employee’s heirs and personal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns. Notwithstanding the foregoing, the Company may, without
the consent of Employee, assign its rights and obligations under this Agreement
to any business entity that has become the successor to the Company in the event
of a sale, merger, liquidation or similar transaction. After any such assignment
by the Company, the Company shall be discharged from all further liability
hereunder and such successor assignee shall thereafter be deemed to be the
Company for the purposes of all provisions of this Agreement.

 

10



--------------------------------------------------------------------------------

7.3 Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing, shall be deemed to have been duly given on the
date of service if personally served on the parties to whom notice is to be
given, or on the third day after mailing if mailed to the parties to whom notice
is given, whether by first class, registered, or certified mail, and properly
addressed as follows:

 

If to the Company, at:   

EnteroMedics Inc.

2800 Patton Road

St. Paul, MN 55113

If to Employee, at:   

Katherine Tweden

1175 Ashley Lane

Mahtomedi, MN 55115

Any party may change the address for the purpose of this Section by giving the
other written notice of the new address in the manner set forth above.

7.4 Governing Law. The validity, interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Minnesota, without
regard to conflicts of laws principles thereof.

7.5 Arbitration. The parties irrevocably consent that any dispute arising
between the parties in connection with the interpretation or enforcement of this
Agreement that has not been settled through negotiation within a period of
thirty (30) days after the date on which either party shall first have notified
the other party in writing of the existence of a dispute shall be settled by
final and binding arbitration under the then-applicable Commercial Arbitration
Rules of the American Arbitration Association (“AAA”); and a court judgment on
the award may be entered in any court having competent jurisdiction.
Notwithstanding the foregoing, neither party shall be entitled or required to
seek arbitration regarding any cause of action that would entitle such party to
injunctive relief. Any such arbitration shall be conducted by one (1) neutral
arbitrator appointed by mutual agreement of the parties or, failing such
agreement, in accordance with the AAA Rules. The arbitrator shall be an
experienced attorney with a background in employment law. Any arbitration shall
be conducted in Minneapolis, Minnesota. An arbitration award may be enforced in
any court of competent jurisdiction. Notwithstanding any contrary provision in
the AAA Rules, the following additional procedures and rules shall apply to any
such arbitration:

 

  (A) Each party shall have the right to request from the arbitrator, and the
arbitrator shall order upon good cause shown, reasonable and limited pre-hearing
discovery, including (1) exchange of witness lists, (2) depositions under oath
of named witnesses at a mutually convenient location, (3) written
interrogatories, and (4) document requests;

 

  (B) Upon conclusion of the pre-hearing discovery, the arbitrator shall
promptly hold a hearing upon the evidence to be adduced by the parties and shall
promptly render a written opinion and award;

 

11



--------------------------------------------------------------------------------

  (C) The arbitrator may award damages consistent with the terms of this
Agreement but may not award or assess punitive damages against either party; and

 

 

(D)

Each party shall bear his or its own costs and expenses of the arbitration and
one- half ( 1/2) of the fees and costs of the arbitrator, subject to the power
of the arbitrator, in his or her sole discretion, to award all such reasonable
costs, expenses and attorneys’ fees to the prevailing party.

7.6 Construction. Notwithstanding the general rules of construction, both the
Company and Employee acknowledge that both parties were given an equal
opportunity to negotiate the terms and conditions contained in this Agreement,
and agree that the identity of the drafter of this Agreement is not relevant to
any interpretation of the terms and conditions of this Agreement.

To the extent any provision of this Agreement may be deemed to provide a benefit
to Employee that is treated as non-qualified deferred compensation pursuant to
Code Section 409A, such provision shall be interpreted in a manner that
qualifies for any applicable exemption from compliance with Code Section 409 or,
if such interpretation would cause any reduction of benefit(s), such provision
shall be interpreted (if reasonably possible) in a manner that complies with
Code Section 409A and does not cause any such reduction.

7.7 Severability. In the event any provision of this Agreement (or portion
thereof) shall be held illegal or invalid for any reason, said illegality or
invalidity shall not in any way affect the legality or validity of any other
provision of this Agreement. To the extent any provision (or portion thereof) of
this Agreement shall be determined to be invalid or unenforceable in any
jurisdiction, such provision (or portion thereof) shall be deemed to be deleted
from this Agreement as to such jurisdiction only, and the validity and
enforceability of the remainder of such provision and of this Agreement shall be
unaffected.

7.8 Entire Agreement. Except for Employee’s Stock Option Agreements, this
Agreement is the final, complete and exclusive agreement of the parties and sets
forth the entire agreement between the Company and Employee with respect to
Employee’s employment by the Company, and there are no undertakings, covenants
or commitments other than as set forth herein. The Agreement may not be altered
or amended, except by a writing executed by Employee and a member of the Board.
This Agreement supersedes, terminates, replaces and supplants any and all prior
understandings or agreements between the parties relating in any way to the
hiring or employment of Employee by the Company.

7.9 Survival. The parties expressly acknowledge and agree that the provisions of
this Agreement that by their express or implied terms extend beyond the
expiration of this Agreement or the termination of Employee’s employment under
this Agreement, shall continue in full force and effect, notwithstanding
Employee’s termination of employment under this Agreement or the expiration of
this Agreement.

7.10 Waivers. No failure on the part of either party to exercise, and no delay
in exercising, any right or remedy under this Agreement shall operate as a
waiver thereof; nor shall any single or partial exercise of any right or remedy
under this Agreement preclude any other or further exercise thereof or the
exercise of any other right or remedy granted hereby or by any related document
or by law.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ENTEROMEDICS INC.     EMPLOYEE By:  

/s/ Mark B. Knudson

    By:  

/s/ Katherine Tweden

  Mark B. Knudson       Its:   President and CEO       Date:  

November 6, 2008

    Date:  

November 18, 2008

 

13



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

This General Release is made and entered into as of the      day of
                    ,              by Employee (“Employee”).

WHEREAS, EnteroMedics Inc. (the “Company”) and Employee are parties to an
Employment Agreement dated                     ;

WHEREAS, Employee intends to settle any and all claims that Employee has or may
have against the Company as a result of Employee’s employment with the Company
and the cessation of Employee’s employment with the Company; and

WHEREAS, Under the terms of the Employment Agreement, which Employee agrees are
fair and reasonable, Employee agreed to enter into this General Release as a
condition precedent to the severance arrangements described in Article III of
the Employment Agreement.

NOW, THEREFORE, in consideration of the provisions and the mutual covenants
herein contained, the parties agree as follows:

1. Release. For the consideration expressed in the Employment Agreement,
Employee does hereby fully and completely release and waive any and all claims,
complaints, causes of action, demands, suits and damages, of any kind or
character, which Employee has or may have against the Released Parties, as
hereinafter defined, arising out of any acts, omissions, conduct, decisions,
behavior or events occurring up through the date of Employee’s signature on this
General Release, including Employee’s employment with the Company and the
cessation of that employment. For purposes of this General Release, “Released
Parties” means collectively the Company, its predecessors, successors, assigns,
parents, affiliates, subsidiaries, related companies, officers, directors,
shareholders, agents, servants, employees and insurers, and each and all
thereof.

Employee understands and accepts that Employee’s release of claims includes any
and all possible discrimination claims, including, but not limited to, claims
based upon: Title VII of the Federal Civil Rights Act of 1964, as amended; the
Age Discrimination in Employment Act; the Americans with Disabilities Act; the
Equal Pay Act; the Fair Labor Standards Act; the Employee Retirement Income
Security Act; the Minnesota Human Rights Act; Minn. Stat. §181.81; or any other
federal, state or local statute, ordinance or law. Employee also understands
that Employee is giving up all other claims, including those grounded in
contract or tort theories, including, but not limited to: wrongful discharge;
violation of Minn. Stat. §176.82; breach of contract; tortious interference with
contractual relations; promissory estoppel; breach of the implied covenant of
good faith and fair dealing; breach of express or implied promise; breach of
manuals or other policies; assault; battery; fraud; false imprisonment; invasion
of privacy; intentional or negligent misrepresentation; defamation, including
libel, slander, discharge defamation and self-publication defamation; discharge
in violation of public policy; whistleblower; intentional or negligent
infliction of emotional distress; or any other theory, whether legal or
equitable.

Nothing in this General Release shall be construed to prevent Employee from
filing a charge or complaint with the Equal Employment Opportunity Commission or
other administrative agency or from participating in or cooperating with any
investigation conducted by the Equal Employment Opportunity Commission or other
administrative agency.



--------------------------------------------------------------------------------

This General Release does not apply to any post-termination claim that Employee
may have for benefits under the provisions of any employee benefit plan
maintained by the Company.

Employee’s release of claims shall not apply to any claims Employee might have
to indemnification under Minnesota Statute §302A.521, any other applicable
statute or regulation or the Company’s by-laws.

2. Rescission. Employee has been informed and understands that Employee has the
right to revoke Employee’s release of claims, insofar as it extends to potential
claims arising under the Age Discrimination in Employment Act, 29 U.S.C. §§ 621
et seq., by informing the Company of such revocation within seven (7) calendar
days following Employee’s execution of this Agreement. Employee has also been
informed and understands that Employee has the right to rescind his release of
claims, insofar as it extends to potential claims arising under the Minnesota
Human Rights Act, Minn. Stat. §§ 363A.01, et seq., by informing the Company of
such rescission within fifteen (15) calendar days following Employee’s execution
of this Agreement. Employee further understands that these revocation and
rescission periods shall run concurrently, and that this Agreement is not
effective or enforceable until the fifteen (15) day rescission period has
expired.

If Employee decides to rescind this Agreement within the fifteen (15) day
rescission period, Employee must provide written notice to the Company’s
President and Chief Executive Officer, delivered in person or by mail. If his
rescission is sent by mail, it must be postmarked within the fifteen (15) day
period, properly addressed to the Company’s President and Chief Executive
Officer, and sent by certified mail, return receipt requested.

Employee understands and agrees that, if Employee timely exercises Employee’s
right of revocation and/or rescission, the Company may, at its option, either
nullify this Agreement in its entirety or keep it in effect in all respects
other than as to that portion of the Agreement which releases Employee’s claims
under the Age Discrimination in Employment Act and/or Minnesota Human Rights
Act, as applicable. Employee further understands and agrees that, if the Company
opts to nullify the entire Agreement, the Company will have no obligations under
this Agreement to the Employee or others whose rights derive from Employee.

3. Acceptance Period; Advice of Counsel. The terms of this General Release will
be open for acceptance by Employee for a period of 21 days during which time
Employee may consider whether or not to accept this General Release. Employee
agrees that changes to this General Release, whether material or immaterial,
will not restart this acceptance period. Employee is hereby advised to seek the
advice of an attorney regarding this General Release.

4. Binding Agreement. This General Release shall be binding upon, and inure to
the benefit of, Employee and Company and their respective successors and
permitted assigns.

5. Representation. Employee hereby acknowledges and states that Employee has
read this General Release. Employee further represents that this General Release
is written in language that is understandable to Employee, that Employee fully
appreciates the meaning of its terms, and that Employee enters into this General
Release freely and voluntarily.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee, after due consideration, has authorized, executed
and delivered this General Release all as of the date first written.

 

 

 

Date